UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4482
LARRY LAZELLE FLOYD, a/k/a Larry
L. Floyd,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-99-280)

                  Submitted: December 29, 2000

                      Decided: January 16, 2001

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Nils E. Gerber, Winston-Salem, North Carolina, for Appellant. Walter
C. Holton, Jr., United States Attorney, Sandra J. Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. FLOYD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Larry Lazelle Floyd appeals his conviction following a jury trial for
possession with intent to distribute crack cocaine in violation of 21
U.S.C. § 841(a)(1) (1994). In the sole issue raised by Floyd in this
appeal, he contends that the district court erred in denying his Fed. R.
Crim. P. 29 motion for acquittal. Floyd contends that his own uncor-
roborated statements and notarized affidavit in which he admitted
possession of the crack cocaine at issue were insufficient to support
his conviction. This court reviews the denial of a motion for acquittal
under a sufficiency of evidence standard. See Fed. R. Crim. P. 29; See
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Romer, 148 F. 3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S.
1141 (1999). In light of that standard, we have no difficulty in decid-
ing that the district court did not err in denying Floyd’s motion.
Floyd’s argument amounts to an invitation to this court to reweigh the
evidence at trial; an invitation we uniformly decline to accept. See
Glasser, 315 U.S. at 80; United States v. Saunders, 886 F.2d 56, 60
(4th Cir. 1989).

   Accordingly, Floyd’s conviction and sentence are affirmed.* We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED

   *The court has considered and rejected the possibility of reversible
error under Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).